Citation Nr: 1708937	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the amount of $1,929.00, was validly created.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for chronic kidney disease, claimed as an additional disability as a result of the issuance of high dosage nonsteroidal anti-inflammatory drugs (NSAIDs) by a VA medical center (VAMC) over a period of years.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and W.S.

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 letter issued by VA's Debt Management Center in St. Paul, Minnesota, informing the Veteran of the creation of a debt of $1,929.00, and an October 2013 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for chronic kidney disease, claimed as additional disability as a result of the issuance of high dose non-steroidal anti-inflammatory drugs.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the record.

Following the last Statement of the Case, the Veteran submitted additional medical evidence in support of his claims.  However, in a submission dated in August 2016, the Veteran submitted a waiver of initial Agency of Original Jurisdiction (AOJ)  consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeal for whether an overpayment of nonservice-connected pension benefits in the amount of $1,929.00, was validly created, is requested.

2.  The preponderance of the competent evidence of record is against a finding that the Veteran has any additional disability, to include chronic kidney disease, caused by VA medical treatment, to include the issuance of high dosage nonsteroidal anti-inflammatory drugs (NSAIDs) over a period of years.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether an overpayment of nonservice-connected pension benefits in the amount of $1,929.00, was validly created, by the Veteran and his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, to include chronic kidney disease, as the result of VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative, in an August 2016 submission, have withdrawn the appeal of whether an overpayment of nonservice-connected pension benefits in the amount of $1,929.00, was validly created.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letter dated in February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the RO obtained a VA medical opinion in October 2013.  The Board has carefully reviewed the VA medical opinion and finds that the VA medical opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Compensation under 38 U.S.C. § 1151  

The Veteran contends that taking high dosage nonsteroidal anti-inflammatory drugs (NSAIDs) prescribed by the Spokane VAMC over a period of years caused him to have chronic kidney disease.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2016).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

In support of his claim, the Veteran provided a copy of a prescription bottle prescribed by the Spokane VAMC showing that he had been prescribed ibuprofen (600 milligrams) to be taken as needed up to three times daily.  As early as 1998, the Veteran was prescribed ibuprofen 600 milligrams to be taken as needed up to two times per day.  The dosage of 600 milligrams three times per day as needed was initiated in October 2002.  

In a renal progress note dated in January 2012, the Veteran's treating physician, Dr. R. R., noted that a review of the Veteran's record revealed that his creatinine had been abnormal since at least 2003.  Dr. R. R. noted that in 2008, the Veteran was admitted with angina; at that time, his creatinine was noted to have bumped from a baseline of 1.8 to 2.4.  Dr. R. R. noted that the Veteran's creatinine has been stable in the 2.5 to 3 range over the past several years.  Dr. R. R. indicated that the Veteran's work up revealed that he used daily NSAIDs for several years in the past, but switched to Tylenol about three or four years ago.  Dr. R. R. noted a diagnosis of chronic kidney disease.  He noted that the differential at this point included NSAID-induced chronic interstitial nephritis or a primary glomerulonephritis (IgA, FSGS, Membranous).  However, Dr. R. R. noted that this could not be distinguished without renal biopsy, which was not undertaken because it was determined that the result may not change management of the condition.

In light of this evidence, the RO forwarded the Veteran's file to a VA physician at the Seattle VAMC for record review and medical opinion as to whether it was at least as likely as not that the disability from chronic kidney disease was caused by or became worse as a result of the VA treatment at issue; whether it resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; whether the disability resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider; and/or whether failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress.  

In a VA medical opinion dated in October 2013, the VA examiner noted that the Veteran was on a regimen of 1200 to 1800 milligrams of ibuprofen per day for ten years (1998 to 2008).  The VA examiner noted that the Veteran had a transvascular replacement of aortic valve and intravenous contrast in 2008, and his stable creatinine and EGF increased after his ibuprofen was discontinued.  The examiner noted that the Veteran's chronic kidney disease and renal failure had been stable until his blood pressure decreased in 2012 and 2013 due to angiotensin receptor blockers (ARBs) and beta blockers.  

The examiner found no evidence that the Veteran's care was negligent, careless, or caused the deterioration in his renal function.  The examiner found that the claimed disability was not made worse or caused by VA treatment.  The examiner found that the Veteran's additional disability did not result from carelessness, negligence, lack of skill, or any other fault on the part of the attending personnel.  The examiner explained that the Veteran's renal consult and follow up from November 1, 2011, through October 14, 2013, document the care, evaluation, and consideration of all possible causes for his chronic renal failure.  The examiner noted that renal biopsy was not performed, as it would not change the Veteran's management or treatment.  The examiner explained that whether the Veteran's chronic renal failure was due to the Veteran's longstanding hypertension, heart disease (congestive heart failure), the possibility of interstitial nephritis with tubular involvement in his renal disease, or a glomerulonephritis could not be distinguished without renal biopsy.  The examiner noted that the Veteran's physicians did all that was reasonable and proper and within the standard of care for the Veteran to watch his medications, blood pressure, cardiac output, and all parameters to prevent renal damage and progression of his renal dysfunction.  

The examiner noted that in his 40 years of practice of internal medicine, he had seen acute and chronic renal damage due to NSAIDs and after the initial injury, the creatinine and epidermal growth factor receptor (eGFR) were very sensitive to the re-exposure to the offending drug.  The examiner explained that this was not the case in this Veteran, as his renal function deteriorated after his NSAIDs were stopped and his aortic valve and other cardiac conditions were evaluated.

The October 2013 opinion does not support a finding that the Veteran has any qualifying additional disability caused by or made worse by his VA treatment.  In this regard, the examiner found that the claimed disability was not made worse or caused by VA treatment.  The examiner noted that although the Veteran was on a regimen of 1200 to 1800 milligrams of ibuprofen per day for ten years (1998 to 2008), his stable creatinine and EGF increased after his ibuprofen was discontinued.  The examiner noted that in his 40 years of practice of internal medicine, he had seen acute and chronic renal damage due to NSAIDs and after the initial injury, the creatinine and epidermal growth factor receptor (eGFR) were very sensitive to the re-exposure to the offending drug.  The examiner explained that this was not the case in this Veteran, as his renal function deteriorated after his NSAIDs were stopped and his aortic valve and other cardiac conditions were evaluated.

The Board finds this opinion to be highly probative, as the October 2013 examiner provided sound reasoning in his analysis of the situation.  In particular, the October 2013 examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

The Board has considered the Veteran's argument that his treating physician opined that the problem with his kidneys was NSAID-induced.  However, the Board finds that Dr. R. R. merely indicated that the differential for the Veteran's chronic kidney disease included NSAID-induced chronic interstitial nephritis or a primary glomerulonephritis (IgA, FSGS, Membranous).  However, Dr. R. R. noted that this could not be distinguished without renal biopsy, which was not undertaken because it was determined that the result may not change management of the condition.  He also acknowledged that the progressive loss of renal function and proteinuria occurred after the ibuprofen was discontinued.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Here, the opinion is speculative and inconclusive.  The qualified language of the opinion means that it has limited value.  

The Board has also considered the Veteran's assertions that taking high dosage nonsteroidal anti-inflammatory drugs (NSAIDs) prescribed by the Spokane VAMC over a period of years caused him to have chronic kidney disease.  However, as a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The most probative medical evidence does not show that the Veteran has any qualifying additional disability caused by or made worse by his VA treatment, which renders the question of whether the proximate cause of the disability was due to VA carelessness, negligence, lack of proper skill, or error in judgment; or was the result of an event not reasonably foreseeable, moot. 

Nonetheless, the Board also finds that even assuming without finding that the Veteran were to meet the first criteria under section 1151, the weight of the evidence is against a finding that the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.

In this regard, in suggesting that the Veteran's NSAID usage could have been the cause of his kidney disease, Dr. R. R. did not address the second criteria required under a section 1151 claim: whether the proximate cause of the Veteran's chronic kidney disease was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  On the other hand, the October 2013 examiner found no evidence that the Veteran's care was negligent, careless, or caused the deterioration in his renal function; that the claimed disability was made worse or caused by VA treatment; or that additional disability resulted from carelessness, negligence, lack of skill, or any other fault on the part of the attending personnel.  In reaching these conclusions, the October 2013 examiner explained that the Veteran's renal consult and follow up from November 1, 2011, through October 14, 2013, documented the care, evaluation, and consideration of all possible causes for his chronic renal failure.  The examiner noted that the Veteran's physicians did all that was reasonable and proper and within the standard of care for the Veteran to watch his medications, blood pressure, cardiac output, and all parameters to prevent renal damage and progression of his renal dysfunction.  

In light of the evidence discussed above, the Board finds that the most probative medical evidence of record is against a finding that the Veteran developed additional disability, to include chronic kidney disease, as a result of the issuance of high dosage NSAIDs by the Spokane VAMC over a period of years.  Moreover, the weight of the evidence is against a finding that the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of whether an overpayment of nonservice-connected pension benefits in the amount of $1,929.00, was validly created, is dismissed.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for chronic kidney disease, claimed as additional disability as a result of the issuance of high dosage NSAIDs by a VAMC over a period of years, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


